Appeals from orders of the Family Court of Franklin County, entered January 30, 1978, which adjudged that each of appellants’ seven children was permanently neglected, permanently terminated appellants’ parental rights and awarded custody of the children to the Franklin County Department of Social Services. By petitions filed with the Family Court of Franklin County on September 21, 1977, respondent Franklin County Department of Social Services (hereinafter Department) moved, pursuant to part 1 of article 6 of the Family Court Act (§§ 611-634, inclusive), to permanently terminate appellants’ parental rights with regard to their seven children upon the ground that the children were permanently neglected (see Family Ct Act, § 611; Social Services Law, § 384-b, subd 7). The children involved include Rose, born January 7, 1963, who entered foster care on March 12, 1975, after her father was discovered to have had sexual relations with her; Warren, born March 8, 1964, who entered foster care for unspecified reasons on March 15, 1967, and James, born December 31, 1965; Peter, born February 27, 1967; Belinda, born April 13, 1969; Paul, born December 14, 1970, and Seith born May 17, 1973, all of whom entered foster care on July 15, 1975 pursuant to a neglect petition charging their mother with failing to provide them with adequate food, shelter and clothing and with having sexual relations with a 15-year-old boy. On this latter date, the appellant father was incarcerated as a result of a prior incest conviction involving Rose. Following a hearing, the Family Court issued orders of disposition adjudging each of the children to be permanently neglected, permanently terminating appellants’ parental rights and awarding custody of the children to respondent Department. The present appeals followed. Initially, we find without merit appellants’ contention that the Department failed to sustain its burden of proof pursuant to *915article 6 of the Family Court Act. That the Department made diligent efforts to encourage and strengthen the parental relationship in this instance (see Family Ct Act, § 614, subd 1, par [c]) is amply supported by evidence in the record, but appellants failed to co-operate with these efforts. Following the release of appellant father from the Franklin County Jail in 1976, the Department scheduled four meetings with appellants for the purpose of planning for their children, and appellants missed three of the meetings and then moved to the Schenectady area where, according to a report from the Schenectady County Department of Social Services, they exhibited an unwillingness to change their life style in order to get their children back. These factors, together with the fact that appellants have divorced and not remarried, also demonstrate appellants’ failure to plan for the future of their children (see Family Ct Act, § 614, subd 1, par [d]). Such being the case, we now turn to the question of what the best interests of the children require (see Family Ct Act, § 614, subd 1, par [e]) and conclude that the Family Court properly terminated appellants’ parental rights. In addition to appellants’ past problems and their failure to co-operate with the Department and plan for their children’s future, it is significant that the children have been separated from appellants for a prolonged period of time and that they are apparently progressing satisfactorily in foster care. Moreover, it is likewise notable that the Family Court personally interviewed the children so as to be more thoroughly informed as to their various situations. Under these circumstances, the findings of the court, which must be accorded the greatest respect (Matter of Irene O., 38 NY2d 776; Matter of Judy V., 60 AD2d 719), should not be disturbed. Appellants’ remaining contentions are similarly without merit. Although it was unsigned and unsworn, the photocopy of a house investigation report on appellants from the Schenectady County Department of Social Services was properly received into evidence as a record kept in the regular course of business (CPLR 4518), and appellants cannot seriously argue otherwise, particularly in view of their introduction into evidence of a second report from Schenectady County. As for the reception of evidence on appellants’ past history, this was necessary so that the court would be adequately informed and able to rule intelligently upon respondent’s petitions. Orders affirmed, without costs. Greenblott, Kane and Main, JJ., concur.